Citation Nr: 0017794	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-04 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to July 11, 1997, 
for assignment of an 80 percent rating for skin disability.

2.  Entitlement to an effective date prior to July 11, 1997 
for establishment of a total rating based on individual 
unemployability due to service-connected disabilities  
(TDUI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to May 
1966, with 2 years, 4 months, and 21 days of additional 
active service. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 1997 and July 1998 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office in St. Paul, Minnesota (RO).

The May 1997 rating decision also addressed an increased 
rating for the veteran's service-connected skin disability.  
The veteran was notified of this decision in May 1997.  It 
does not appear from the record that the veteran thereafter 
entered a notice of disagreement (NOD) with the assignment of 
ratings; his disagreement pertained only to the effective 
date of the rating assigned.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1993).  Accordingly, the issue of increased rating is not 
before the Board on appeal. 
 

REMAND

I. Earlier Effective Date for Increased Evaluation for Skin 
Disability

In response to the veteran's November 1996 claim for an 
increased evaluation, a May 1997 rating decision granted 
service connection for chronic pain and depression as part of 
the veteran's skin disability and increased his skin 
disability evaluation from 10 to 50 percent disabling, and 
assigned an effective date of November 1, 1996.  In a letter 
received by the RO on July 11, 1997, which the Board 
construes as a NOD as to the effective date assigned, the 
veteran questioned the effective date of the increased 
evaluation, writing that it should have been retroactive to 
1968.  In a letter dated July 25, 1997, the RO explained that 
the effective date could be made retroactive only to one year 
prior to the date of claim, if the veteran could and would 
furnish evidence which established that the condition existed 
on November 12, 1995.  The veteran spoke with a VA 
representative and submitted a written statement on August 
18, 1997 regarding the effective date issue, stating that he 
had received continuous treatment since 1969 without 
appreciable changes in his skin disability and indicating his 
willingness to sign any releases and obtain affidavits, if 
necessary.  In a November 1997 rating decision, the RO 
determined that there was no evidentiary basis for an 
effective date for an increased evaluation prior to November 
1, 1996.  A July 1998 rating decision increased the 
evaluation to 80 percent and assigned an effective date of 
January 8, 1998.  A rating decision dated July 22, 1999 
assigned an effective date of July 11, 1997 for the 80 
percent evaluation. 

At an April 1999 personal hearing, the veteran contended that 
an 80 percent evaluation for his skin and psychiatric 
disabilities should have been effective from April 15, 1992, 
the date that his claim was received for increased 
evaluation.  He felt that the payment from the Agent Orange 
Veteran Payment Program provided a basis for consideration of 
an earlier effective date for an increased evaluation, but 
was advised that a claim for that benefit was not considered 
for a VA disability benefit claim.

A statement of the case (SOC) regarding the effective date 
for increased rating was not issued by the RO until July 23, 
1999.  While it was styled as a "supplemental" SOC, as no 
SOC previously had issued regarding this issue, this actually 
served as the SOC as to the issue of entitlement to an 
earlier effective date for an increased rating for service-
connected skin disability.  Thereafter, the evidence of 
record does not indicate that the veteran responded until a 
December 1999 VA Form 646 was submitted by his 
representative, which mentioned an earlier effective date for 
the service-connected skin disability as an appealed issue.  
Whether this document, or any other document of record, 
constituted a timely NOD to the May 1997 rating decision 
assignment of effective date, or the July 1998 rating 
decision assignment of an effective date of January 8, 1998 
for an 80 percent rating, or the July 22, 1999 assignment of 
an effective date of July 11, 1997 as the effective date for 
an 80 percent rating, is a jurisdictional issue which the 
Board must decide before it adjudicates on the merits an 
appeal from the RO's rating decision assignment of effective 
date for increased rating.   

Under 38 U.S.C.A § 7105(d)(3) (West 1991) and 38 C.F.R. § 
20.302(b) (1999), after an appellant receives the SOC, he or 
she must file a substantive appeal within sixty days from the 
date the SOC is mailed or within the remainder of the one-
year period from the date the notification of the decision 
was mailed, whichever period ends later.  By regulation, this 
substantive appeal must consist of either a VA Form 9, or 
correspondence containing the necessary information, that is, 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202 (1999).  The time period may be extended for a 
reasonable period on request for good cause shown.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.303 (1999).  

Before adjudication of the timeliness of a substantive 
appeal, however, the claimant should be first afforded 
appropriate procedural protections to assure adequate notice 
and opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-99.  For this purpose, this issue is Remanded to 
the RO for initial consideration of the timeliness of the 
veteran's substantive appeal as to the issue of entitlement 
to an earlier effective date for an increased evaluation for 
service-connected skin disability.  

Should the veteran be found to have filed a timely 
substantive appeal as to the issue of entitlement to an 
earlier effective date for an increased evaluation for 
service-connected skin disability, further development would 
be warranted.  The Board notes that the veteran has received 
continuous treatment from VA since 1969, including laser 
treatments for his skin disability.  Although there is 
evidence that the RO made concerted efforts to secure all 
records pertaining the veteran's skin disability and secured 
three volumes of records from the VA Medical Center, it does 
not appear that all of the records have been associated with 
the claims file.  Specifically, the claims folder contains no 
records prior to January 1990 and only spotty records after 
that, and does not appear to contain records of laser 
treatments or rhinophyma.  The July 22, 1999 "supplemental" 
SOC indicates that the RO at that time reviewed two volumes 
of inpatient and outpatient treatment records, including 
summaries of hospitalization, from the Minneapolis VA Medical 
Center for the period March 29, 1983 to July 8, 1999.  Only a 
portion of these records appear to be associated with the 
claims file. 


II. Earlier Effective Date for a TDIU

The veteran applied for a TDIU in January 1998.  A July 1998 
rating decision granted a TDUI, effective January 8, 1998.  
The veteran filed a NOD in November 1998 and a SOC was issued 
in January 1999.  Following the filing of a substantive 
appeal in March 1999, a July 1999 rating decision changed the 
effective date for the veteran's TDUI to July 11, 1997.  That 
change was based on the veteran's July 11, 1997 statement, in 
which he indicated that the pain of his skin condition 
affected his ability to work and his physical condition 
prevented him for getting a job.  The Board finds that the 
issue of an earlier effective date for a TDIU is inextricably 
intertwined with the issue of an earlier effective date for 
an increased rating for a skin disability, and the Board will 
defer further action on the appeal until after the issue of 
timeliness of a substantive appeal for an earlier effective 
date for an increased rating for a skin disability has been 
adjudicated.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should notify the veteran of 
the intent to consider the timeliness of 
the substantive appeal as to an earlier 
effective date for an increased rating 
for a skin disability.  The veteran and 
his representative are notified of the 
right to present written argument, 
present additional evidence relevant to 
jurisdiction, or to request a hearing to 
present oral argument on the question of 
timeliness of the appeal.

2.  If the veteran's substantive appeal 
regarding the issue of an earlier 
effective date for an increased rating 
for a service-connected skin disability 
is found to be timely, then the RO should 
obtain and associate with the claims file 
records pertaining to the veteran's skin 
disability from the VA Medical Center in 
Wilmington, Delaware dated from 1969, and 
treatment records from the Minneapolis VA 
Medical Center for the period from March 
26, 1983 to July 8, 1999, which are not 
already associated with the claims file.  
If additional evidence is received, the 
RO should then readjudicate the issue of 
entitlement to an earlier effective date 
for an increased rating for a service-
connected skin disability.

3.  If the veteran is found to have 
submitted a timely substantive appeal as 
to the issue of entitlement to an earlier 
effective date for an increased rating 
for a service-connected skin disability, 
and if additional evidence is received, 
the RO should readjudicate the issue of 
entitlement to an earlier effective date 
for a TDIU.  Otherwise, the appeal on the 
issue of entitlement to an earlier 
effective date for a TDIU should be 
returned to the Board for an appellate 
decision.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
supplemental SOC, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to afford the veteran due 
process and obtain additional development; the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time. The appellant is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal. No 
action is required of the appellant until he is notified.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


